1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                CENTRAL DISTRICT OF CALIFORNIA
9                                           EASTERN DIVISION
10
                                       )              No. ED CV 18-2541-CJC (PLA)
11   JOAQUIN McCLAIN,                  )
                                       )
12                  Plaintiff,         )
                                       )              ORDER TO SHOW CAUSE RE: DISMISSAL
13            v.                       )              FOR FAILURE TO FILE PROOFS OF
                                       )              SERVICE
14   COUNTY OF SAN BERNARDINO, et al., )
                                       )
15                  Defendants.        )
                                       )
16

17          Plaintiff initiated this action on December 3, 2018, by filing a civil rights Complaint naming
18   16 defendants. (ECF No. 1). On December 7, 2018, the Court ordered that plaintiff, who is not
19   in custody and had previously paid the full filing fee, promptly proceed with service of the
20   summons and Complaint on all named defendants, and file proof of service showing compliance
21   with the order by February 5, 2019. Plaintiff was advised that non-compliance with this provision
22   may result in the issuance of an order to show cause re dismissal for failure to prosecute. (ECF
23   No. 5). Instead of timely filing proof of service of the summons and Complaint on defendants,
24   plaintiff filed a First Amended Complaint on February 5, 2019, which named the same defendants
25   as in the original Complaint, plus two new defendants. (ECF No. 9). The Court then ordered
26   plaintiff to serve the First Amended Complaint on all defendants in a time and manner consistent
27   with the Federal Rules of Civil Procedure. (ECF No. 12). As of today, plaintiff has not filed proof
28   that any defendants have been timely served with the summons and First Amended Complaint.
1           Rule 4(m) of the Federal Rules of Civil Procedure instructs as follows: “If a defendant is not
2    served within 90 days after the complaint is filed, the court -- on motion or on its own after notice
3    to the plaintiff -- must dismiss the action without prejudice against that defendant or order that
4    service be made within a specified time.” Here, 90 days from the filing of the Complaint elapsed
5    on March 3, 2019, and as of that date, plaintiff had not filed proof that the summons and Complaint
6    had been served on any defendant named in that document. The fact that plaintiff filed a First
7    Amended Complaint does not extend the 90 day deadline as to those defendants named in the
8    original Complaint. See U.S. ex rel. Adams v. Wells Fargo Bank Nat. Ass’n, 2013 WL 6506732,
9    at *4 (D. Nev. Dec. 11, 2013) (“The filing of an amended complaint does not vitiate the failure to
10   serve the original complaint within 120 [now 90] days of filing it under Rule 4(m); a party must
11   make a diligent effort to serve the original complaint, or some amended version thereof, within 120
12   [now 90] days of filing the original complaint.”). It does allow plaintiff 90 days from February 7,
13   2019, to serve the defendants first named in the First Amended Complaint, i.e., Monica Garcia and
14   Minni Williams. But as to all other defendants, plaintiff is ordered to show cause in writing,
15   no later than March 20, 2019, why this action should not be dismissed for lack of
16   prosecution as to all defendants except defendants Garcia and Williams.
17          Plaintiff is advised that failure to timely respond to this Order to Show Cause, and to timely
18   show good cause for the failure to serve defendants in compliance with the Federal Rules of Civil
19   Procedure, will result in dismissal of this action without prejudice as to all defendants except
20   defendants Garcia and Williams.
21          IT IS SO ORDERED.
22

23   DATED: March 13, 2019
                                                                     PAUL L. ABRAMS
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                      2
